Citation Nr: 1413390	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  06-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a skin disorder (other than seborrheic dermatitis).

4.  Entitlement to service connection for a left shoulder disorder (other than left shoulder strain).

5.  Entitlement to service connection for a right shoulder disorder.  

6.  Entitlement to service connection for a bilateral foot disorder (other than bilateral plantar fasciitis).

7.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1988 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in September 2009, September 2011, and April 2013 for further development.  The case has since been returned to the Board for appellate review.  In the previous April 2013 decision, the Board also granted several other service connection claims that are no longer on appeal.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and examinations that have been reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has a sinusitis disorder that began during his active duty service. 

2.  The Veteran has a bronchitis disorder that began during his active duty service.

3.  The Veteran has a tinea pedis skin disorder that began during his active duty service, but has no other skin disorders related to service.

4.  The Veteran has a left shoulder impingement syndrome that is related to his in-service injuries.  

5.  The Veteran has a right shoulder impingement syndrome that is related to his in-service injuries.   

6.  The Veteran's current bilateral foot hallux valgus and pes planus disorders did not manifest in service and are not related to his military service.  

7.  The Veteran's current cervical spine disorders to include arthritis did not manifest in service or within one year thereafter and are not related to his military service, including his acknowledged in-service injury to the cervical spine in 1990.  

8.  The Veteran's current cervical spine disorders were not caused or aggravated by his service-connected left shoulder strain.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has a sinusitis disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran has a bronchitis disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving all reasonable doubt in his favor, the Veteran has a tinea pedis skin disorder that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Resolving all reasonable doubt in his favor, the Veteran has a left shoulder impingement syndrome that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Resolving all reasonable doubt in his favor, the Veteran has a right shoulder impingement syndrome that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

6.  A bilateral foot disorder to include pes planus or hallux valgus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  A cervical spine disorder was not incurred in or aggravated by active service, nor may arthritis of the cervical spine be presumed to have been so incurred, and a cervical spine disorder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran dated in April 2005, March 2006, October 2009, and September 2011.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his direct service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In addition, the March 2006 and October 2009 VCAA letters advised the Veteran of the elements of a disability rating and an effective date.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the secondary service connection claim for a cervical spine disorder, the Board acknowledges that no VCAA notice was provided.  

In any event, the Veteran and his representative's personal statements demonstrate he has actual knowledge of what evidence is required to establish secondary service connection.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007). Specifically, in the February 2013 and March 2014 representative's brief, the Veteran's contentions regarding secondary service connection were proffered and the pertinent regulation for secondary service connection, 38 C.F.R. § 3.310, as well as relevant VA caselaw pertaining to secondary service connection were discussed.  Thus, actual knowledge of the evidence required to substantiate secondary service connection is demonstrated.  

So overall, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of his direct and secondary service connection claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  As such, the Board concludes prejudicial error in the content of VCAA notice has not been established as any alleged error was not outcome determinative.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Notably, there has been no discussion of prejudice by either the Veteran or his representative despite the case being remanded to the RO three times at this juncture.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, VA examinations, Social Security Administration (SSA) disability records, and private medical evidence as authorized by the Veteran.  In August 2013, the VA Medical Center in Detroit indicated it did not have any additional VA treatment records from 2005 other than X-rays reports it provided to the RO.  There is no basis for securing any additional VA treatment records at this point. 

The Veteran was also afforded VA examinations and opinions in June 2005, October 2011, and July 2013 that addressed the etiology of his alleged current left shoulder, right shoulder, cervical spine, bronchitis, sinusitis, skin, and bilateral foot disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  

The Board also notes that the Veteran in July 2006 reiterated that he injured his neck in Germany by falling down a staircase and requested that morning reports be obtained.  In April 2007, the National Personnel Records Center (NPRC) confirmed that the morning reports did not exist.  

With regard to the previous September 2009, September 2011, and April 2013 Board remands, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Overall, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of these particular claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, most of the claimed disorders at issue are not the listed as an enumerated "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here for any alleged foot, sinusitis, shoulder, or skin disorder.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for certain enumerated diseases, such as arthritis or bronchiectasis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board is aware of the 2006 change in 38 C.F.R. § 3.310.  Clearly, the new regulation is restrictive and the Board shall not give impermissibly retroactive effect to the new regulation in this case.  Since the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.  See 38 C.F.R. § 3.310 (effective October 10, 2006).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

If the disability is of the type for which lay evidence is competent, the Board must weigh the probative value of the lay evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

      A.  Bilateral Foot Disorder 

The Veteran is already service-connected for a separate bilateral plantar fasciitis disability to the feet.  However, the Board has also considered whether the Veteran is entitled to service connection for other foot disorders diagnosed during the course of the appeal, specifically bilateral hallux valgus and bilateral pes planus conditions.    

The Veteran contends that his bilateral hallux valgus and bilateral pes planus disorders developed as the result of physical training from constant marching with heavy weights during his active service.  He stated that he was diagnosed with flat feet in 1988 at Fort McClelland Clinic and in Germany from 1988 to 1990.  He reports that during service a military doctor told him that his arches were rapidly falling due to constant marching and the heavy weight he was carrying in his rucksack.  See Veteran's March 2005 claim and August 2005 statement; October 2011 VA examination. 

Service treatment records fail to reveal any complaints, treatment, or diagnoses of pes planus or hallux valgus.  Service treatment records document treatment for plantar foot pain due to plantar fasciitis in June 1988, June 1989, and August 1989.  An August 1989 service treatment record assessed plantar strain, questionable fasciitis, and metatarsalgia.  But the military physician stated there was no pes planus in either foot, and there was no mention of hallux valgus.  An October 1989 in-service podiatry examination with X-rays of the feet was "unremarkable."  A June 1993 service treatment record diagnosed plantar fasciitis, but did not mention pes planus or hallux valgus.  

With regard to in-service symptoms, the Board acknowledges the Veteran's lay assertion that during service a military doctor told him that his arches were rapidly falling due to constant marching and the heavy weight he was carrying in his rucksack, and that he was diagnosed with flat feet on several occasions.  Indeed, lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Court has held that in certain circumstances competent lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include  "flat feet."  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, the Board must then determine if these lay assertions of in-service diagnoses for pes planus are credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The Board finds the Veteran's lay assertions regarding in-service diagnoses for pes planus are not credible or probative.  Service treatment records document treatment for foot pain and swelling at times due to plantar fasciitis, but there is no mention of pes planus in the service treatment records.  In fact, an October 1989 in-service podiatry examination with X-rays of the feet was "unremarkable."  An August 1989 military physician stated there was no pes planus in either foot, and there was no mention of hallux valgus.  When a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).  The Board finds that the Veteran's podiatry examinations during service and X-rays are the type of examinations and testing that ordinarily would have recorded pes planus.  While cognizant that the absence of contemporaneous records is not an absolute bar to a Veteran's ability to prove his claim, the Veteran's service treatment records are not supportive of treatment for or a diagnosis of pes planus or hallux valgus during service.  In fact, the service treatment records provide evidence against an in-service diagnosis for either disorder.  The Veteran's lay statements regarding the existence of an in-service diagnosis for pes planus are in fact somewhat inconsistent with the direct findings in the service treatment records.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).     

Post-service, there is no lay mention or medical evidence in the claims folder of pes planus or hallux valgus until March 2005 when the Veteran filed his service connection claim for "fallen arches."  This was 10 years after discharge from service.  The June 2005 VA examiner first assessed moderate flat feet and hallux valgus deformity, based on June 2005 VA X-rays.   

Post-service, with regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current pes planus and hallux valgus disorders are related to his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  On VA examination in October 2011 the examiner provided a diagnosis of bilateral pes planus.  However, the examiner concluded that it is less likely as not that the disability was caused by or a result of service as the Veteran did not have a diagnosis of pes planus in service.    The examiner noted that the Veteran had a podiatry examination in October 1989, whereby both feet were unremarkable.  A service treatment record dated on June 28, 1993 also did not indicate pes planus, when the Veteran was instead diagnosed with plantar fasciitis.  

Finally, with regard to a nexus, in a July 2013 VA addendum opinion, the same VA examiner concluded that bilateral hallux valgus deformity of the first digits and the bilateral pes planus were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner again commented that the Veteran had a podiatry examination in October 1989 which noted both feet were unremarkable.  In addition, June 1993 service records do not indicate pes planus or hallux valgus, when the Veteran was diagnosed with plantar fasciitis.  The Veteran also had bilateral foot X-rays in October 1989 that were unremarkable. An August 1989 medical note stated no pes planus in either foot.  There was also no mention of hallux valgus in either foot.  The examiner remarked that these conditions were not noted to have been present in service on multiple examinations.  Thus, there was no "objective" evidence either condition was noted in service.  These conditions were first objectively noted 10 years after discharge.  In making this determination, the examiner also mentioned the Veteran's lay assertions regarding the alleged in-service diagnosis of pes planus.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  But as discussed above, the Board has found these lay assertions to not be credible, thus bolstering the examiner's conclusions.  Overall, the October 2011 VA examination with a July 2013 VA addendum opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  There is no contrary medical opinion of record.  
 
With regard to lay evidence, the Board acknowledges that the Veteran, in certain circumstances, can be competent to testify to the fact that pes planus symptoms / hallux valgus he experienced in service or immediately thereafter are reflective of the same condition with which he is currently diagnosed.  Davidson, 581 F.3d at 1316.  However, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the October 2011 / July 2013 VA examiner, who determined that the Veteran's in-service foot problems did not include pes planus or hallux valgus.  The Board has discussed why it finds the Veteran's lay statements as to his alleged in-service diagnoses neither particularly credible nor persuasive.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

On an additional note, in the most recent March 2014 representative brief, the Veteran's representative suggested that the Veteran's already service-connected lower extremity conditions could have affected / caused the Veteran's current bilateral foot problems.  This allegation of a secondary relationship is extremely vague, with no evidentiary support of record.  Moreover, throughout the appeal, the Veteran and his representative have submitted numerous statements and allegations prior to the September 2009, September 2011, and April 2013 Board remands, but have consistently failed to mention this new theory of entitlement for the feet.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In addition, in the context of a secondary service connection claim, the Federal Circuit has held that a claimant's generalized conclusory lay statement that his in-service illness caused his present medical problems was insufficient to trigger VA's duty to provide an examination with an opinion.  The Federal Circuit rejected the claimant's theory that medical examinations are to be routinely and virtually automatically provided to all Veterans in disability cases involving nexus issues.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In short, the Board finds that this particular secondary service connection theory of recovery is unsupported in the record, and that the Board is not obligated to consider "all possible" substantive theories of recovery, as the Veteran's appeal would drag into perpetuity.    

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for other foot disorders to include bilateral hallux valgus and bilateral pes planus conditions.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

      B.  Cervical Spine Disorder 

The Veteran asserts that he injured his cervical spine / neck during service in November 1990 and claims that he has experienced continuity of symptomatology since that time.  The Veteran's states that he slipped and fell down a staircase in Germany during service and injured both his right shoulder and cervical spine at the time.  In the alternative, the Veteran contends that his cervical spine problems are secondary to his service-connected left shoulder strain.  See March 2005 claim; July 2006 representative statement.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder.  Although the Veteran has current cervical spine arthritis and degenerative disc disease, among other diagnoses, there is no probative evidence these conditions are related to his in-service injury from 1990.    

Service treatment records are negative for any complaint, treatment, or diagnosis of a cervical spine disorder.  However, VA has accepted as true and credible the Veteran's lay report that in 1990 during service he slipped and fell down a staircase in Germany and injured his right shoulder and cervical spine at the time.  In other words, VA has conceded the in-service injury.  See April 2013 Board remand, July 2013 VA addendum opinion.  However, although the Board is conceding that the in-service injury actually occurred, the remaining service treatment records lend no support to the Veteran's service connection claim.  For example, in December 1992, the Veteran reported that he was struck on the cheek, but did not mention any neck pain at that time.  At the December 1992 in-service examination he had no pain on examination of the neck.  Most importantly, a January 1993 in-service X-ray of the cervical spine was normal.  Service treatment records reveal treatment for multiple disorders from 1990 to 1995, but with no reports of neck / cervical spine pain from the Veteran.  

Initially, in service, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), cervical arthritis in the present case is not "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case fail to establish a combination of manifestations sufficient to identify the disease entity of cervical arthritis as opposed to any other diagnosis.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service.  His in-service January 1993 X-ray after the acknowledged injury was negative for arthritis.   

Post-service, there is no objective indication of cervical spine arthritis or degenerative changes within one year after service.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Rather, the first evidence of arthritis was revealed in 2005 VA X-rays, which would have been 10 years after his separation from service.  Thus, the Veteran is not entitled to service connection for a cervical spine disorder (arthritis) on a presumptive basis.  

Post-service, the evidence as a whole also does not establish continuity of symptomatology of cervical spine arthritis or degenerative disc disease since service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339.  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous cervical spine pain since his in-service injury.  The Veteran is indeed competent to report cervical spine pain from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence that it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506.  

In this case, the Veteran's lay allegation of continuity of symptomatology for the cervical spine is not credible and is of limited probative value.  Specifically, the Veteran's lay statements are inconsistent with certain evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  As noted above, there were no in-service reports of neck pain documented.  But most importantly, in private examinations dated from 1998 to 2002, the Veteran denied any musculoskeletal symptoms and no symptoms for the cervical spine were objectively found.  If the Veteran was having continuous cervical spine symptoms as he alleges, it seems questionable as to why he would fail to report this injury to private medical personnel from 1998 to 2002.  These medicals records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  See again Rucker, 10 Vet. App. at 73.  See also AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).

In particular, the Veteran's private medical records dated from 1998 to 2002 list other medical problems, but nothing related to the currently claimed cervical spine disorder.  Therefore, his failure to report any complaints of a cervical spine disorder at this earlier time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  These private medical records are inconsistent with the Veteran's lay assertions regarding continuous cervical spine symptoms after his acknowledged in-service 1990 injury.  Instead, his post-service medical records only document cervical spine arthritis and symptomatology beginning in 2005.  Thus, the issues of interest and bias are raised, as the Veteran only reported his cervical spine injury with continuity of symptoms after he filed his claim for VA compensation in March 2005.  See Cartright, 2 Vet. App. at 25.  Overall, the Board finds the Veteran's reported history of continuous cervical spine symptoms after his acknowledged in-service injury not credible or probative.  

With regard to a nexus, the Board finds that the evidence of record weighs against a finding that the Veteran's current cervical spine disorders are related to his military service, including his acknowledged 1990 in-service injury.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  On VA examination in June 2005, X-ray of the cervical spine showed mild spondylosis (osteoarthritis) at C5-C6.  The Veteran complained to the examiner of neck pain since his injury during service in Germany.  But the examiner concluded that it is unlikely that the diagnosed condition was related to service.  This examination is entitled to little probative value as no explanation was provided.  However, on VA examination in October 2011, the diagnosis was similarly cervical spine arthritis with herniated disc.  The Veteran stated his neck pain started while in the service in Germany after a fall in 1990 on icy metal steps.  He fell, and hit his head and his neck and other body areas.  The examiner stated that the Veteran had intervertebral disc syndrome of the cervical spine but did not have incapacitating episodes.  Imaging studies showed degenerative joint disease.  The examiner stated that the Veteran's neurosurgical consult was reviewed and is included with this report.  The Veteran was diagnosed with cervical spondylosis with axial pain with paresthesia in this consult.  The consult also stated the Veteran reported that he fell in the woods in 1990 while in Germany while on active duty with the military and has had neck pain ever since.  The examiner was of the opinion that it is less likely as not that the Veteran's cervical spine condition was caused by or a result of service, because although the Veteran stated that he fell in Germany hitting his head and multiple other body areas, the service treatment records did not show the Veteran even had complaints of care for neck pain.  

Significantly, after an April 2013 Board remand, the October 2011 VA examiner was instructed to provide an addendum opinion, this time assuming the Veteran was credible in his lay report that in 1990 during service he slipped and fell down a staircase in Germany and injured his cervical spine at the time.  In July 2013, the same VA examiner provided the addendum opinion.  The VA examiner acknowledged the in-service injury in 1990, but still concluded that the Veteran's current cervical spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the in-service fall on the icy steps in 1990.  The examiner reasoned that the Veteran did not complain of any neck pain for the remaining four years he was in the service after this fall.  He was seen in-service for medical treatment multiple times without complaint of neck pain.  In fact, there was no documentation of neck pain until many years after discharge.  There was no objective evidence that the Veterans in-service fall down icy steps is the cause of any of his current cervical conditions.  The examiner also noted that in December 1992 Veteran was involved in an altercation and was hit in the left cheek, but he had no pain on examination of the neck at that time.  

In the July 2013 VA addendum opinion, the examiner also found another discrepancy as noted on the Veterans Disability Determination examination dated in May 2005.  The May 2005 examiner noted in that history the Veteran stated he fell down metal steps in Germany during an ice storm and was almost killed.  The Veteran stated to the May 2005 examiner that he was not able to continue in the Army at that time.  The VA examiner emphasized that service treatment records confirm that the Veteran was actually in service for over four more years after the 1990 fall.  Thus, the Veteran's credibility was again questioned.  

Overall, this October 2011 VA medical examination with July 2013 addendum opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.  There is no contrary medical opinion of record.  

With regard to lay evidence, the Board acknowledges that the Veteran is competent to report purported symptoms and treatment for a cervical spine disorder.  See 38 C.F.R. § 3.159(a)(2).  Based on recent case law, the Veteran, in certain circumstances, can be competent to indicate that the cervical spine injury he  experienced in service may be related to his current symptomatology.  Davidson, 581 F.3d at 1316.  However, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the October 2011 VA examiner with the July 2013 addendum opinion, who determined that the Veteran's in-service cervical spine injury did not cause his current cervical spine disorders.  The Board has discussed in detail above why it found the Veteran's lay statements as to continuity of cervical spine symptoms after the 1990 injury to be unpersuasive.  Again, the Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

With regard to secondary service connection, the Board finds there is simply no probative evidence of record that the Veteran's service-connected left shoulder strain caused or aggravated any of his current cervical spine disorders.  38 C.F.R. § 3.310(a), (b).  No medical professional of record has provided an opinion to support the Veteran's general assertions of secondary service connection.  In fact, there is strong evidence weighing against a finding of secondary service connection.  In particular, in the July 2013 VA addendum opinion, the VA physician opined that all of the cervical spine progression is due to natural progress of the cervical spine disorder.  There is no contrary medical opinion of record.  
 
Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a cervical spine disorder, on both a direct and secondary basis.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for sinusitis is granted. 

Service connection for bronchitis is granted. 

Service connection for a skin disorder (tinea pedis) is granted.

Service connection for left shoulder impingement syndrome is granted.  

Service connection for right shoulder impingement syndrome is granted.   

Service connection for a bilateral foot disorder (other than bilateral plantar fasciitis) is denied. 

Service connection for a cervical spine disorder, to include as secondary to a service-connected left shoulder injury, is denied.





____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


